Exhibit 10.1




AMENDED MINERALS LEASE AND AGREEMENT




THIS AMENDED MINERALS LEASE AND AGREEMENT (“Agreement”) is dated and effective
this 20th day of April, 2011 (“Effective Date”), by and between MinQuest, Inc.,
a Nevada S Corporation (“Lessor”) located at 4235 Christy Way, Reno, Nevada
89519, and Willow Creek Enterprises, a Delaware corporation (“Lessee”), located
at 7251 W. Lake Mead Blvd., Suite 300 Las Vegas, Nevada 89128.




RECITALS




A.

Lessor owns certain unpatented mining claims that comprise that certain real
property collectively known as Hercules and described more specifically in
Schedule A attached hereto (the “Property”).  




B.

Lessor desires to lease to Lessee, and Lessee desires to lease from Lessor, the
right to conduct mineral exploration activities on and about the Property,
together with the subsequent right to explore and mine for minerals on the
Property.




THEREFORE, for good and valuable consideration, the receipt of which is hereby
acknowledged, Lessor and Lessee agree as follows:




AGREEMENT




1.

Lease Grant.




(a)

Lessor leases exclusively to Lessee the right to prospect, explore and mine for
Minerals, including the right to develop, mine, process, mill, prepare for
market, store, market, sell, and dispose of Minerals, any easement rights across
the property, and the right to erect, construct, maintain or operate buildings,
structures, waste storage, ore impoundments or facilities on or in on and
beneath the Property, and to use, occupy, excavate and disturb so much of the
surface and subsurface of the Property as is reasonably necessary and convenient
in exploring for and mining such Minerals (the "Lease").  For purposes of this
Agreement, “Minerals” shall mean any and all metals, materials, minerals and
mineral rights of whatever kind and nature, which are included in the Property.
 




(b)

The Lease shall be subject to a 3% NRS royalty (which is more specifically
defined on Schedule "B" hereto) which includes all Mineral production from the
Property and any benefit derived from the sale of or beneficial use of any
material from the Property.




2.

Term.

The term of this agreement shall commence on the effective date set forth above
and shall continue for a term of twenty (20) years with the right to renew
unless sooner terminated, forfeited or surrendered as provided in section 9
below.  




3.

Lease.

The Lessor hereby grants to the Lessee the sole and exclusive right to lease the
Property under the terms as follows:




(a)

The Lessee shall pay to Lessor cash in USD as set forth in the following table.
Further, Lessee shall reimburse Lessor all holding costs of mining claims for
the assessment years during the term of the this agreement, (Refer to Schedule C
attached);




Payment Due Upon:

Amount Due

Upon Execution

$20,000

Four Consecutively Monthly Payments, due each month following the date of
execution

$10,000

First Year Anniversary from the date of execution

$20,000

Second Year Anniversary from the date of execution

$20,000

Third Year Anniversary from the date of execution

$20,000

Fourth Year Anniversary from the date of execution

$20,000

Fifth Year Anniversary from the date of execution

$50,000

Sixth Year Anniversary from the date of execution

$50,000

Seventh Year Anniversary from the date of execution and thereafter with
increases for inflation added each year after tied to the Consumer Price Index
(CPI)

$50,000








--------------------------------------------------------------------------------







(b)

The Lessee shall provide for work commitment funds totaling $3,500,000 as
follows:




Payment Due Upon:

Amount Due

First Year Work Commitment

$150,000

Second Year Work Commitment

$250,000

Third Year Work Commitment

$350,000

Fourth Year Work Commitment

$450,000

Fifth Year Work Commitment

$550,000

Sixth Year Work Commitment

$750,000

Seventh Year Work Commitment

$1,000,000




(c)

Annually during the Term of this Agreement, on or before the anniversary date
hereof, Lessee shall issue the Lessor a 3 year Warrant to purchase 50,000 shares
of the Lessee's common stock with such shares having a purchase price equal to
50% of the then 30 day average closing price of the Lessee's common stock as
reported on an established financial market reporting system.  The start date
for determination of the 30 day average will be determined by the original
effective date of November 17th of each year.




(d)

The foregoing payments to Lessor shall be considered by the parties hereto as
rental payments and will not apply toward the NSR royalty due pursuant to this
Agreement.




4.

Representations and Warranties.




(a)

Lessor represents and warrants that it has not encumbered, mortgaged or conveyed
its interest in the Property, including but not limited to conveying any royalty
interest therein; and it has no knowledge of any pending litigation or other
claims challenging its rights and title to the Property.  




(b)

Lessee represents and warrants to Lessor that it is in good standing under the
laws of the jurisdiction in which it is incorporated, and that it has all the
requisite power, right and authority to enter into this Agreement, to perform
its obligations under this Agreement, and to commit to this Agreement.  The
execution and delivery of this Agreement and the consummation of the
obligations, indemnities and payments provided herein have been duly and validly
authorized by all necessary corporate or company action on the part of each
party.




5.

Area of Interest.  For purposes of this Agreement, the Area of Interest shall
include the current property boundary as defined in Schedule A and the one mile
radius surrounding the defined property.




6.

Construction and Mining Activities.  Subject to the terms of this section 6, if
 Lessee determines that it desires to commence mine construction activities for
the production of Minerals from any part of the Property, building of access
roads to other portions of the property or adjacent properties, storage of waste
materials, tailings or ore products upon the property or otherwise cause
devaluation to the property, Lessee shall use industry standard practices to
ensure that any area contemplated for construction of processing facilities or
storage of waste upon the Property has been substantially tested to determine
the lack of ore or sub-ore grade material, and will be required to secure all
permits, obtain insurance and provide adequate bond with appropriate government
agencies to cover any and all reclamation costs before commencement of any of
the aforementioned construction activities.  




7.

Property Maintenance.  




(a)  

Subject to the additional requirements under Section 11 below, for so long as
this Agreement is in effect, Lessee shall make such payments as are necessary to
keep the Lessor’s Property in good standing, including, but not limited to
payment of any government filings, fees or taxes relating to Lessee’s operations
on the Property, and satisfying any federal and state filing and bonding
requirements for maintaining the Property in good standing for at least one year
after the termination of this agreement.




 (b)  

Upon making any payment or filing to maintain the Property, Lessee shall
promptly deliver to Lessor a copy of the documents that were filed and written
evidence of any payment that was made.  Lessee shall satisfy all county, state
and federal requirements to maintain the Lessor Property in good standing and
deliver to Lessor written documentation of such satisfaction at least 30 days
prior to the legal deadline (whether required by statute, regulation, contract
or otherwise) for satisfying such requirement.  If Lessor has not received the
documentation required under this Section 9(c) within the prescribed time,
Lessor may, but has no obligation to, satisfy such requirement(s), and Lessee
shall promptly reimburse Lessor for the amount of any payment made by Lessor,
and any related costs, plus twenty (20%) of the amount of those payments and
costs.  Lessor’s rights under this Section 9(c) shall not affect Lessor’s right
to any other remedy for Lessee’s failure to maintain the Lessor Property in
accordance with this Agreement.





- 2 -




--------------------------------------------------------------------------------







8.

Reporting.  Lessee shall provide to Lessor annual reports of all activities and
operations conducted on or in connection within the Lessor Property Area of
Interest pursuant to this Agreement, together with copies of all factual data
generated as a result of those activities or operations.  Those reports shall be
provided to Lessor by the 1st of December of each calendar year this Agreement
is in effect.  Each annual report shall include details of:  (i) the preceding
year’s activities, operations and expenditures with respect to the Lessor
Property Area of Interest; (ii) exploration and ore reserve data for the
previous year; and (iii) a summary of anticipated activities for the upcoming
year.  The annual report required to be delivered by August 1 of each year shall
be accompanied by digital factual data generated during the previous calendar
year, to the extent the data exists in such format.  Reports due pursuant to
this Section 8 shall be sent to:




MinQuest, Inc.,  

4235 Christy Way

Reno, Nevada 89519




Lessor may change such address from time to time by written notice to Lessee.




9.

Termination.  




(a)

Subject to the terms of this Section 9, at any time after completion of ten
thousand dollars ($10,000.00) in Lease fees, and payment of fees for federal,
state and county filing for any year in which the Property is held beyond June
1st, Lessee may terminate this Agreement upon providing Lessor 60 days advance
written notice.  Upon termination, Lessee will have no further obligations,
except for reclamation obligations and environmental responsibilities that
accrued as determined by local, state and federal entities.




(b)

If Lessee defaults on any of its obligations under this Agreement, including,
but not limited to its obligations under Sections 3, 4, 7, 11 and 12, Lessor may
give Lessee written notice of the default or defaults.  If Lessee has not begun
to cure any such default, other than a default that may be satisfied by cash
payment, within 30 days from the date of delivery of such notice and completely
cured such default within a reasonable time thereafter, Lessor may terminate
this Agreement by written notice to Lessee.  Such termination by Lessor shall
not affect Lessor’s rights to seek any other available remedies.




(c)

Upon any termination of this Agreement, Lessee shall, within 30 days after the
effective date of termination, (i) surrender the Property to Lessor free and
clear of any encumbrances, and deliver to Lessor a written instrument or
instruments, in a form appropriate for recording and acceptable to Lessor,
further evidencing termination of this Agreement and reconveyance of the
Property; (ii) satisfy all requirements to maintain the Property in good
standing through 90 days after the effective date of termination, including, but
not limited to payment of any taxes, and making any filings and payments
necessary to maintain the Property that would become due during that period; and
(iii) deliver to Lessor copies of all factual data including all available
digital data obtained by Lessee in conducting activities or operations on the
Property, not already provided to Lessor.  Upon any termination of this
Agreement, Lessee shall promptly reclaim all disturbance caused by its
activities on the Property in accordance with applicable statutory and
regulatory requirements, unless Lessor agrees in writing to assume such
reclamation obligations and relieve Lessee of the performance thereof.




10.

Transfer of Interests, Assignments.  Lessee and Lessor may assign or sell all or
parts of their interest under this Agreement to any third party (the “Assignee”)
without consent of either party (but upon notice) provided that the Assignee
agrees to execute an acknowledgement to be bound by the terms hereof insofar as
each party’s rights hereunder are concerned.




11.

Standard of Conduct; Environmental Compliance.




(a)

Lessee shall ensure that all activities conducted by, or on its behalf on the
Property, is in compliance with the laws and regulations of the United States
and any local governmental entity with jurisdiction over the Property or
activities thereon, including, but not limited to any laws or regulations
regarding environmental protection or reclamation of the Property. Lessee shall
provide Lessor with satisfactory evidence of such compliance upon lessee’s
receipt of such document.  All operations under this Agreement shall be
conducted in a good and workmanlike manner in accordance with generally accepted
mining practices.




(b)

Lessee shall provide to Lessor a copy of any permit application or other
permitting documents relating to activities or operations on the Property after
submission to the applicable government entity.  




(c)

Should any unpermitted discharge, leakage, spillage, release, emission or
pollution of any type occur upon, to or from the Property or overlying surface
due to Lessee’s activities or possession, Lessee, at its sole expense, shall
promptly clean and restore the Property and overlying surface to standards equal
to or exceeding all standards adopted or required by any governmental body
having jurisdiction over the affected property.





- 3 -




--------------------------------------------------------------------------------







12.

Audit and Inspection.




(a)

Lessor shall be entitled to enter the Property for purposes of inspecting any of
Lessee’s operations, facilities or structures at reasonable times, upon
reasonable advance notice, provided that Lessor or its agents shall so enter at
its own risk and shall indemnify and hold Lessee and its Affiliates harmless
against and from any and all loss, cost, damage, liability and expense
(including but not limited to reasonable attorneys fees and costs) by reason of
injury to Lessor or its agents or representatives, or damage to or destruction
of any property of Lessor or its agents or representatives while on the
Property, or in such workings, facilities and structures, except to the extent
that such injury, damage, or destruction is a result, in whole or in part, of
the negligence of Lessee.  Lessor shall have the right during regular business
hours to review and copy all of Lessee’s files and documents relating to
activities on the Property.




(b)

If Lessor determines that activities or operations being conducted on the
Property or overlying surface are in material non-compliance with applicable
laws, regulations, ordinances or permits, Lessor may provide notice to Lessee,
and Lessee shall immediately begin and promptly complete corrective action to
bring such activities or operations into compliance.  If, after receiving such
notice, Lessee does not promptly take corrective actions to Lessor’s reasonable
satisfaction, Lessor may, but has no obligation to, take such actions as it
deems necessary to bring Lessee’s operations into compliance, including, but not
limited to taking over operational control of Lessee’s operations.  Lessee shall
thereafter pay to Lessor one hundred fifty percent (150%) of Lessor’s costs for
an amount equal to the costs reasonably incurred by Lessor in connection with
such actions.  Lessor’s rights under this Section 12(b) shall not affect
Lessor’s right to any other remedy for Lessee’s failure to comply with Section
12.  




13.

Property "As Is".  Lessee acknowledges that it has been given full access to the
Property for its due diligence review.  Lessee acknowledges that the Property
may have environmental and physical conditions related to prior mineral
exploration or mining activities, including, but not limited to pits, adits,
shafts and roads.  Prior to entering into this Agreement, Lessee has
investigated the Property, including the environmental conditions on that
property and the overlying surface, to its satisfaction.  Lessee is acquiring
the interests in the Property hereunder “as is” without warranty of any kind as
to the condition, suitability or usability of the Property for any purpose, or
the ability to obtain any necessary permits or authorizations to access or mine
the Property.  The parties intend that this “as is” provision shall be effective
specifically with respect to environmental conditions, and any and all common
law or statutory claims with respect thereto.  Lessee assumes the risk of any
environmental contamination, hazardous substances and other conditions on or
related to the Property and overlying surface.  Lessor makes no representation
or warranty as to the accuracy or completeness of any environmental, geological,
financial, operating or other information it has provided relating to the
Property, and Lessee agrees that Lessor shall have no liability for any damages
relating to any inaccuracies or incompleteness of such information.




14.

Indemnities.  Lessee shall fully indemnify, defend, release and hold harmless
Lessor, its Affiliates and successors, and their agents, and employees from and
against all loss, costs, penalties, expense, damage and liability (including
without limitation, loss due to injury or death, reasonable attorneys fees,
expert fees and other expenses incurred in defending against litigation or
administrative enforcement actions, either pending or threatened), arising out
of or relating to any claim or cause of action relating in any way to
conditions, operations or other activities, whether known or unknown, at, or in
connection with, the Property (including, but not limited to, any environmental
conditions) created, existing or occurring prior to the date of this Agreement
or while this Agreement is in effect, or arising out of or resulting from
activities conducted by or on behalf of Lessee, its Affiliates or Assigns, which
arise in whole or in part under any federal, state or local law, now existing or
hereafter enacted, adopted or amended, including, without limitation, any
statutory or common law governing liability to third parties for personal injury
or property damage.  This indemnity shall survive termination of this Agreement.




15.

Liens.  Lessee shall keep the Property free of all encumbrances, adverse claims
and liens, including, but not limited to, any mortgages, deeds of trust or liens
for labor or materials furnished to it in its operations hereunder.




16.

General Provisions.




(a)

Notice.  All notices or other communications to either party shall be in writing
and shall be sufficiently given if (i) delivered in person, (ii) sent by
electronic communication, with confirmation sent by registered or certified
mail, return receipt requested, (iii) sent by registered or certified mail,
return receipt requested, or (iv) sent by overnight mail by a courier that
maintains a delivery tracking system.  Subject to the following sentence, all
notices shall be effective and shall be deemed delivered (i) if by personal
delivery, on the date of delivery, (ii) if by electronic communication, on the
date of receipt of the electronic communication, (iii) if by mail, on the date
of delivery as shown on the actual receipt, and (iv) if by overnight courier, as
documented by the courier’s tracking system.  If the date of such delivery or
receipt is not a business day, the notice or other communication delivered or
received shall be effective on the next business day (“business day” means a
day, other than a Saturday, Sunday or statutory holiday observed by banks in the
jurisdiction in which the intended recipient of a notice or other communication
is situated.)  A party may change its address from time to time by notice to the
other party as indicated above.  All notices to Lessor shall be addressed to:





- 4 -




--------------------------------------------------------------------------------







MinQuest, Inc.

4235 Christy Way

Reno, Nevada 89519




All notices to Lessee shall be addressed to:




Willow Creek Enterprises, Inc.

7251 W. Lake Mead Blvd., Suite 300

Las Vegas, Nevada 89128




(b)

Inurement.  All covenants, conditions, indemnities, limitations and provisions
contained in this Agreement apply to, and are binding upon, the parties to this
Agreement, their heirs, representatives, successors and assigns.




(c)

Implied Covenants.  The only implied covenants in this Agreement are those of
good faith and fair dealing.




(d)

Waiver.  No waiver of any provision of this Agreement, or waiver of any breach
of this Agreement, shall be effective unless the waiver is in writing and is
signed by the party against whom the waiver is claimed.  No waiver of any breach
shall be deemed to be a waiver of any other subsequent breach.




(e)

Modification.  No modification, variation or amendment of this Agreement shall
be effective unless it is in writing and signed by all parties to this
Agreement.




(f)

Entire Agreement.  This Agreement sets forth the entire agreement of the parties
with respect to the transactions contemplated herein and supercede any other
agreement, representation, warranty or undertaking, written or oral, between
Lessor and Lessee.




(g)

Memorandum.  A memorandum of this Agreement shall be recorded in the records of
Lyon County, Nevada, promptly after execution of this Agreement.  




(i)

Force Majeure.  If a party is prevented from completing any obligation under
this Agreement, other than an obligation that may be satisfied by the payment of
money, by a force majeure (the “Affected Obligation”), the Affected Obligation
shall be suspended and that party shall not be deemed in default or liable for
damages or other remedies as a result thereof for so long as that party is
prevented from complying with the Affected Obligation by the force majeure.  For
purposes of this Agreement, “force majeure” shall mean any matter (whether
foreseeable or unforeseeable) beyond a party’s reasonable control, including but
not limited to: acts of God, unusually inclement weather, acts of war,
insurrection, riots or terrorism, lock-outs; inability to obtain necessary
materials; damage to, destruction of, or unavoidable shut-down of necessary
facilities or equipment; any government permitting delays lasting over twelve
(12) months in duration; provided, that that party shall promptly notify the
other party in writing of the existence of any event of force majeure, and shall
exercise diligence and reasonable efforts to remove or overcome the cause of
such inability to undertake the Affected Obligation, and shall recommence
performance thereof as soon as reasonably possible.  The affected party shall
thereafter have an additional period of time equal to the duration of the force
majeure to complete the Affected Obligation.  Lessee shall remain obligated to
meet the lease payment schedule under Section 3.




(j)

Further Assurances.  Each of the parties agrees that it shall take from time to
time such actions and execute such additional instruments as may be reasonably
necessary or convenient to implement and carry out the intent and purpose of
this Agreement.




(k)

Attorneys Fees.  In any litigation between the parties to this Agreement or
persons claiming under them resulting from, arising out of, or in connection
with this Agreement or the construction or enforcement thereof, the
substantially prevailing party or parties shall be entitled to recover from the
defaulting party or parties, all reasonable costs, expenses, attorneys fees,
expert fees, and other costs of suit incurred by it in connection with such
litigation, including such costs, expenses and fees incurred prior to the
commencement of the litigation, in connection with any appeals, and collecting
any final judgment entered therein.  If a party or parties substantially
prevails on some aspects of such action, but not on others, the court may
apportion any award of costs and attorneys fees in such manner as it deems
equitable.




(l)

Construction.  The section and paragraph headings contained in this Agreement
are for convenience only, and shall not be used in the construction of this
Agreement.  The invalidity of any provision of this Agreement shall not affect
the enforceability of any other provision of this Agreement.




(m)

Currency.  All references to dollars herein shall mean United States dollars.





- 5 -




--------------------------------------------------------------------------------







(n)

Governing Law.  This Agreement shall be governed by, interpreted and enforced in
accordance with the laws of the State of Delaware, without regard to its
conflicts of laws and provisions.




IN WITNESS WHEREOF, the parties have executed this Agreement as of the 20th day
of April, 2011.







MinQuest, Inc.







By: /s/ Richard Kern                         

Name:

Richard Kern

Title:

President







By: /s/ Herb Duer                             

Name:

Herb Duerr

Title:

Vice President







Willow Creek Enterprises, Inc.










By: /s/ Terry Fields                           

Name:

Terry Fields

Title:

CEO





- 6 -




--------------------------------------------------------------------------------







SCHEDULE A




MinQuest, Inc. owns an undivided 100% interest in certain unpatented mining
claims situated in Lyon County, Nevada, more particularly described as follows;




CLAIM NAME

CLAIMANT’S NAME

NMC NUMBER

 

 

 

Hercules 2

MinQuest Inc.

804978

Hercules 3

MinQuest Inc.

804979

Hercules 48

MinQuest Inc.

804984

Hercules 49

MinQuest Inc

804985

Hercules 52

MinQuest Inc.

804987

Hercules 53

MinQuest Inc.

804988

Hercules 1

MinQuest Inc.

832290

Hercules 4

MinQuest Inc.

832291

Hercules 5

MinQuest Inc.

832292

Hercules 6

MinQuest Inc.

832293

Hercules 7

MinQuest Inc.

832294

Hercules 8

MinQuest Inc.

832295

Hercules 12

MinQuest Inc.

832296

Hercules 13

MinQuest Inc.

832297

Hercules 14

MinQuest Inc.

832298

Hercules 19

MinQuest Inc.

832299

Hercules 44

MinQuest Inc.

832300

Hercules 45

MinQuest Inc.

832301

Hercules 46

MinQuest Inc.

832302

Hercules 47

MinQuest Inc

832303

Hercules 50

MinQuest Inc.

832304

Hercules 51

MinQuest Inc

832305

Hercules 54

MinQuest Inc

832306

Hercules 55

MinQuest Inc

832307

Apollo 24

MinQuest Inc.

905401

Apollo 7

MinQuest Inc.

905402

Apollo 16

MinQuest Inc.

905403

Apollo 17

MinQuest Inc.

905404

Apollo 19

MinQuest Inc.

905405

Apollo 21

MinQuest Inc.

905406

Apollo 1

MinQuest Inc.

832280

Apollo 3

MinQuest Inc.

832281

Apollo 5

MinQuest Inc.

832282

Apollo 9

MinQuest Inc.

832283

Apollo 11

MinQuest Inc.

832284

Apollo 18

MinQuest Inc.

832285

Apollo 20

MinQuest Inc.

832286

Apollo 22

MinQuest Inc.

832287

Apollo 23

MinQuest Inc.

832288

Apollo 25

MinQuest Inc.

832289

Apollo 4

MinQuest Inc

1003135

Apollo 6

MinQuest Inc

1003136

Apollo 8

MinQuest Inc

1003137

Apollo 10

MinQuest Inc

1003138

Apollo 12

MinQuest Inc

1003139

Apollo 50

MinQuest Inc

1003140

Apollo 51

MinQuest Inc

1003141

Apollo 52

MinQuest Inc

1003142

Apollo 53

MinQuest Inc

1003143

Apollo 54

MinQuest Inc

1003144

Apollo 55

MinQuest Inc

1003145

Apollo 56

MinQuest Inc

1003146

Apollo 23

MinQuest Inc

1003147





- 7 -




--------------------------------------------------------------------------------










CLAIM NAME

CLAIMANT’S NAME

NMC NUMBER

Hercules 47

MinQuest Inc

1003148

Hercules 51

MinQuest Inc

1003150

Hercules 54

MinQuest Inc

1003151

Hercules 55

MinQuest Inc

1003152

APOLLO 57

MinQuest Inc

1038721

APOLLO 58

MinQuest Inc

1038722

APOLLO 59

MinQuest Inc

1038723

APOLLO 60

MinQuest Inc

1038724

APOLLO 61

MinQuest Inc

1038725

APOLLO 62

MinQuest Inc

1038726

APOLLO 63

MinQuest Inc

1038727

APOLLO 64

MinQuest Inc

1038728

APOLLO 65

MinQuest Inc

1038729

APOLLO 66

MinQuest Inc

1038730

APOLLO 67

MinQuest Inc

1038731

APOLLO 68

MinQuest Inc

1038732

APOLLO 69

MinQuest Inc

1038733

APOLLO 70

MinQuest Inc

1038734

APOLLO 71

MinQuest Inc

1038735

APOLLO 72

MinQuest Inc

1038736

APOLLO 73

MinQuest Inc

1038737

APOLLO 74

MinQuest Inc

1038738

HERCULES 56

MinQuest Inc

1038739

HERCULES 101

MinQuest Inc

1038740

HERCULES 102

MinQuest Inc

1038741

HERCULES 103

MinQuest Inc

1038742

HERCULES 104

MinQuest Inc

1038743

HERCULES 105

MinQuest Inc

1038744

HERCULES 106

MinQuest Inc

1038745

HERCULES 107

MinQuest Inc

1038746

HERCULES 108

MinQuest Inc

1038747

HERCULES 109

MinQuest Inc

1038748

HERCULES 110

MinQuest Inc

1038749

SAMPSON 1

MinQuest Inc

27290

SAMPSON 2

MinQuest Inc

27287





- 8 -




--------------------------------------------------------------------------------







SCHEDULE B




“Net Smelter Return” shall mean the aggregate proceeds received by the Optionee
from time to time from any smelter or other purchaser from the sale of any ores,
concentrates, metals or any other material of commercial value produced by and
from the Property after deducting from such proceeds the following charges only
to the extent that they are not deducted by the smelter or other purchaser in
computing the proceeds:




(a)

The cost of transportation of the ores, concentrates or metals from the Property
to such smelter or other purchaser, including related insurance; and,




(b)

Smelting and refining charges including penalties.




The Optionee shall reserve and pay to the Optionor a NSR equal to three (3%)
percent of Net Smelter Return. Payment of NSR payable to the Optionor hereunder
shall be made monthly within thirty (30) days after the end of each calendar
month during which the Optionee receives payments on all products produced and
used from the property and will be paid in US dollars or in kind bullion at the
discretion of the Optionor.




Within 180 days after the end of each calendar year for which the NSR for such
year shall be audited by the Optionee, any adjustments in the payments of NSR to
the Optionor shall be made forthwith after completion of the audit. Optionor
shall have the right, but not the obligation to audit and give written dispute
of Optionee’s records within 180 days after the Optionee’s yearly audits.  All
payments of NSR to the Optionor for a calendar year shall be deemed final and in
full satisfaction of all obligations of the Optionee in respect thereof if such
payments or the calculations thereof are not disputed by the Optionor of the
same audited statement unless and until any new information is revealed after
the time frames stated above. The Optionee shall maintain accurate records
relevant to the determination of the NSR and the Optionor or its authorized
agent, shall be permitted the right to examine such records at all reasonable
times.








- 9 -




--------------------------------------------------------------------------------










SCHEDULE C










BLM Annual Filing Fees: 57 @ $140.00

$7,980.00

 

 

County Annual Filing Fees: 57 @ $10.50 + $4.00

$602.00

 

 

Nevada State Filing Fee: 57 @ $85.00 + $16.00

$4,861.00

 

 

Administrative Fees: 57 @ $5.00

$285.00

 

 

Total

$13,728.00














- 10 -


